         Case 1:19-cr-00017-DLH Document 337 Filed 06/08/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NORTH DAKOTA

______________________________

UNITED STATES OF AMERICA,                                            1:19-cr-00017

                       Plaintiff,
                                                      MOTION FOR CONTINUANCE
vs.

TAYLOR J. MYRICK,

                  Defendant.
______________________________

       The Defendant, Taylor J. Myrick, is scheduled for a Revocation Hearing in this matter on

June 8th, 2021, at 1:30 p.m. The undersigned has conferred with Assistant United States Attorney

Rick Volk, and the Parties are in agreement to continue the hearing for a period of 60 days in order

to attempt to resolve this matter along with the indictment in 1:21-cr-00051. Based on the

foregoing, the undersigned respectfully requests that the Hearing be reset to a later date.

       Dated this 8th day of June, 2021.

                                              Respectfully submitted,


                                              Sambor Goetz LLP

                                              By: /s/ Christina A. Sambor__________
                                              Christina A. Sambor (#06648)
                                              Sambor Goetz LLP
                                              P.O. Box 3189
                                              Bismarck, ND 58502-3189
                                              (701) 354-3375
                                              christina@samborlaw.com
                                              christina@sgndlaw.com
                                              Attorney for Defendant Taylor Myrick
         Case 1:19-cr-00017-DLH Document 337 Filed 06/08/21 Page 2 of 2




                                      Certificate of Service

       I hereby certify that on the 8th day of June, 2021, the following document:

                                    Motion for Continuance

was electronically filed with the Clerk of Court through ECF, and that ECF will send a Notice of
Electronic Filing (NEF) to the following;

       Rick Volk                                     (Rick.Volk@usdoj.gov)

       I further certify that a copy of the foregoing documents will be mailed by first class mail,
postage paid, to the following non-ECF participants:

       Taylor J. Myrick

       Dated this 8th day of June, 2021.


                                                     Sambor Goetz LLP

                                                     By: /s/ Christina A. Sambor__________
                                                     Christina A. Sambor (#06648)
                                                     Sambor Goetz LLP
                                                     P.O. Box 3189
                                                     Bismarck, ND 58502-3189
                                                     (701) 354-3375
                                                     christina@samborlaw.com
                                                     christina@sgndlaw.com
                                                     Attorney for Defendant Taylor Myrick




                                                 2
